Citation Nr: 1607155	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel












INTRODUCTION

The Veteran served on active duty from April 28, 1997 to January 28, 1998 and from August 2, 2008 to September 3, 2009.  The Veteran also served a period of active duty for special work (ADSW) from May 3, 1999 to September 24, 2001 and completed a period of active duty for training (ACDUTRA) from October 27, 1994 to March 4, 1995 and from January 21, 2003 to June 11, 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2013, the Board remanded the appeal for additional development.  


FINDINGS OF FACT

1.  The Veteran was initially diagnosed with lumbar disc disease in October 2003.

2.  The Veteran sustained a lumbar spine strain from a June 2014 physical training injury deemed to be in the line of duty of Reserve service. 

3.  The evidence is at least in a state of relative equipoise as to whether the Veteran's lumbar degenerative disc disease was aggravated during a period of active service or a line of duty injury during ACDUTRA service or June 2014 Reserve line of duty injury.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease of the lumbosacral spine are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  See also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The determinations made by the Board in the instant decision are fully favorable and discussion of VCAA compliance is not necessary.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, service connection requires: medical evidence of a current disability; medical or, in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

In this case, the presumption of soundness attaches to all periods of ACDUTRA service for which an examination report is available, but the presumption of aggravation is not applicable to ACDUTRA or INACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 45, 45 (2010); 38 C.F.R. § 3.304(b).  Direct service connection includes preexisting disabilities, such as degenerative disc disease, aggravated through disease or injury in the line of duty during ACDUTRA and injury in the line of duty during INACDUTRA periods.  38 U.S.C.A. §§ 101(24), 1110, 1131.  

The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Veteran asserts that he initially injured his low back during an acute ACDUTRA lifting injury in 2003 and then aggravated the preexisting injury from general physical activity during 2008/09 active service.  The medical records from around 2003 indicate that the Veteran had an onset of low back pain during ACDUTRA and received medical treatment shortly thereafter.  Service department records from October 2003 reflect that the Veteran was deemed medically unfit for deployment due to herniated lumbar disc.  He underwent a diskectomy in December 2003 with improvement.  Service treatment records (STRs) from November 2004, August 2005, September 2008 and August 2009 indicate that the Veteran did not experience chronic low back pain.  

Nonetheless, the Veteran contends that he did in fact experience chronic low back pain during his 2008/09 active service, despite STRs reports to the contrary.  He believes that he experienced lumbar overexertion from various physical activities and re-aggravated his previous lumbar disc disorder.  He submitted lay statement from friends in support of his contention.  

VA obtained an October 2013 medical opinion.  The examiner determined that the Veteran had a preexisting low back disability prior to his 2008 deployment, but that it was not aggravated or otherwise increased in severity during the deployment.  He cited the Veteran's denial of low back pain at the end of his deployment.  

In August 2014, the Army National Guard approved a line of duty determination for a June 2, 2014 injury resulting in lumbar sprain.  A contemporaneous private magnetic resonance imaging (MRI) study confirmed mild to moderate degenerative disc changes at L5-S1.  After conservative treatment, he underwent surgery for L5-S1 stenosis.  

The Veteran has an extensive lumbar disc disease history.  The issue is whether a nexus to service exists.  Medical records indicate that the Veteran was initially diagnosed with a herniated lumbar disc shortly after his 2003 ACDUTRA.  STRs from 2008 and 2009 indicate that the Veteran denied low back pain.  Nevertheless, the Board considers the Veteran and those reporting on his behalf generally credible in their accounts.  The Veteran's assertion and his friends' (W.C. and D.C.) corroborating accounts that he did in fact experience low back pain during his deployment are not inherently implausible despite conflicting STRs.  The Board considers these reports probative to show an increase in low back symptoms during August 2008 to September 2009 active service.  Moreover, the evidence indicates that the Veteran had an aggravation of preexisting lumbar disc disease from the June 2014 Reserve injury sustained in the line of duty.  The October 2013 examiner did not have an opportunity to consider W.C. and D.C.'s reports and the subsequent June 2014 injury.  Thus, the Board does not find the October 2013 VA medical opinion probative to weigh against a nexus.  Resolving reasonable doubt in the Veteran's favor, a nexus to service for lumbar disc disease is demonstrated and the appeal is granted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for degenerative disc disease of the lumbosacral spine is granted.  



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


